DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliday (USP 4815884) in view of Heldmann et al. (USP 7284759).
Regarding claim 1, Halliday discloses an integrated protection component for an oil seal ring for a vehicle transmission component; the integrated component comprising: a plug (70) configured to be 5inserted inside the sealing ring and an annular element (10) configured to protect the sealing ring during the insertion of a rotating shaft therethrough; the plug defining a plug cross section thereof, the plug cross section being perpendicular to, and centered on, a central axis extending in an axial direction, the plug cross section having a first area (Note the plug has many different areas where a cross section could be defined, see annotated figure below for examples of areas where it could be defined); wherein, in combination: i) the annular element comprises a first flange-shaped end (42) and a tubular side wall (35) that axially extends projecting from the first end and is configured to directly contact the sealing ring with a radially outer surface of the tubular side wall (seen in fig.1; it is capable of said functionality); ii) the flange-shaped end is provided, radially on the outside and radially projecting, with at least (48) and is configured to engage axially, against the sealing ring (seen in fig.1), the handle comprising an annular gripping ring (gripping ring 46), the annular gripping ring defining a ring cross section having a second area (note the ring has many different areas where a cross section could be defined, see annotated figure for an example of an area where it is currently being defined); iii) with the plug arranged inside the annular element, the plug being able to be inserted into the annular element via the first flanged end (seen in fig.1); iv) the tubular side wall being provided along the whole of its axial length with a first weakened zone (50) formed longitudinally alongside a second, radially formed (55), 20weakened zone of the first flange-shaped end; the first and second weakened zones being configured to break following a pulling force exerted manually on the handle to cause the circumferential opening of the annular element (evident from figures), wherein the first area and the second area are parallel and do not axially overlap (as evident in annotated figure below, if the areas are defined in the manner done below, they would be parallel and would not axially overlap).

    PNG
    media_image1.png
    584
    521
    media_image1.png
    Greyscale

Halliday fails to disclose the plug and the first flange-shaped end are configured to engage together 15removably by means of a snap-engaging or bayonet joint.
Heldmann et al. teaches the concept of providing a plug with a snap engaging joint (fig.7) for purpose of securely fastening the plug to the flange shaped end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug disclosed in Halliday to make use of a snap engaging joint in order to further improve the attachment between the plug and the annular element. Said types of connections are old and well known and would have been readily employed between plug and annular elements.
(seen in fig.2).  
Regarding claim 3, Halliday discloses25 the integrated protection component according to Claim 1, wherein the first and 1 2019P00057USsecond weakened zones are defined by opposite longitudinal adjacent edges of the tubular side wall and radial edges of the first flange-shaped end, which have been welded together, or by thinner portions (seen in fig.3; there are thinner portions that are configured to break) of the flange-shaped end and the tubular side wall.  
Regarding claim 6, Halliday discloses the integrated protection component according to claim 1, wherein the first flange-shaped end has, in addition to the handle, a lug (the portion 43 diametrically opposite the handle can read on a lug) formed in a position diametrically 20opposite to the handle and configured to be gripped manually; the handle comprising a flexible tongue (45 can read on a flexible tongue) formed integrally with the flange-shaped end and terminating in a manual gripping ring.  
Regarding claim 8, Halliday discloses the integrated protection component according to claim 1, wherein the plug is provided with an axial guide stem (64) that extends projecting from the annular element and through the annular element, on the opposite side to the first flange-shaped end of the 5annular element; the stem being provided with a plurality of radial fins (65) and being configured to be inserted, inside the transmission component.  
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliday (USP 4815884) in view of Heldmann et al. (USP 7284759), as applied to claim 1 above, and further in view of Muller (USP 10933520).
Regarding claim 7, Halliday fails to disclose wherein the radially outer side surface of the tubular side wall is conical and has a conicity directed towards 25a second end of the annular element which is situated opposite to the first flange-shaped 2 2019P00057USend.  
	Muller teaches a similar protection device wherein the radially outer side surface of the tubular side wall is conical and has a conicity directed towards 25a second end of the annular element which is situated opposite to the first flange-shaped 2 2019P00057USend (as seen in the annotated figure below the outer surface of the annular element is conical).

    PNG
    media_image2.png
    362
    400
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface in Halliday to be conical as taught and/or suggested in Muller since it would provide the predictable result of facilitating the insertion of the annular element into the seal during assembly.
Allowable Subject Matter
Claims 4, 5, 9, 11-17 have been allowed.
Response to Arguments
10/15/2021 have been fully considered but they are not persuasive at least in regards to claims 1-3, 6-8.
Regarding these claims Applicant argues that the newly recited subject matter which defines two cross sectional areas of the plug and handle respectively would overcome the prior art. Firstly, it is important to note that the manner in which these areas are defined is substantially broad. A cross section could be defined on almost any section of these elements and a cross section merely represents a slice of the element along the direction in which the cross section is being defined. In addition, the claim is merely requiring that the areas where defined are parallel and do not overlap axially (presumbably along an axis which is longitudinal to the extension of the plug). As such, the prior art indeed still reads on the claim given its broadest and most reasonable interpretation, see the rejection above. 
It is further important to note that this feature does not appear to present any significant novelty to the invention, there is no criticality of this feature as the specification does not describe why this feature is of importance. It appears to be design choice of the invention rather than a focus of the inventive subject matter. This being noted, should Applicant further define this feature, it will likely be rejectable via teaching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656